DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (Pub. No.: US 2015/0294303A1) and further in view of LEE (Pub. No.: US 2016/0132881A1).


With respect to claim 1:
Hanson discloses a  wristwatch, comprising a time indicating device (fig.1D with pointer on item 60), configured to provide time information (fig. 1D); a housing, defining a receiving room (fig.1D with item 60 having housing); a short distance communication module, disposed in the receiving room, configured to implement short distance wireless communication with an external device to achieve electronic payment (parag. 0061 discloses that this watch has a short range for transaction purposes), a coil, coupled to the security element (fig.1D, item 71 is an antenna inform of a coil which is coupled to memory 76), configured to transmit electromagnetic signals carrying the security information and associated information required by the electronic payment (parag. 0045 discloses that the payment information can be transmitted to the POS terminal) , the wristwatch further comprising: a controller, coupled to the short distance communication module, configured to switch on or off the electronic payment executed by the short distance communication module, responsive to a predetermined user operation (fig.3, item 318).
Hanson does not explicitly disclose a security element, configured to preserve security information required in implementing the electronic payment; 
LEE discloses a method of payment which can be by smartwatch as in parag.0046 with a security element configured to preserve security information required in implementing the electronic payment (fig.7, item 707 and parag. 0091).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of LEE into the teaching of Hanson in order to provide a method and an electronic device for linking a payment 
With respect to claims 2, 17:
Hanson discloses the wristwatch according to claim 1, wherein an opening exposes at a side of the housing, and the time indicating device comprises: a transparent top cover, covering the exposed opening on the housing, the housing and the transparent top cover defining the receiving room; a dial, disposed in the receiving room; a plurality of physical scales, forming on a face of the dial facing the transparent top cover; at least one physical indicator, located between the dial and the transparent top cover;  30and a movement, configured to drive the at least one physical indicator to provide the time information by cooperation between the at least one physical indicator and the physical scales on the dial (fig. 1D has all this limitations).
With respect to claims 3, 18:
Hanson discloses the wristwatch according to claim 2, wherein the housing comprises an outer case having a closed ring structure made of metal material, the closed ring structure having a closed ring configuration constructed by a successive, solid, metal material, the closed ring structure having a first opening at a first side and a second opening at a second side opposite to the first side; and a bottom cover made of metal material, the bottom cover sealing the first opening of the closed ring structure and the transparent top cover sealing the second opening of the closed ring structure, the transparent top cover made of non-metal material (fig.1D).


With respect to claim 16:
Hanson discloses a method for improving security in electronic payment for a wristwatch, the wristwatch comprising a time indicating device (fig.1D with pointer on item 60), and a housing (fig.1D with item 60 having housing);, the time indicating device configured to provide time information fig. 1D); the housing defining a receiving room (fig.1D with item 60 having housing with receiving room); the method comprising utilizing a short distance communication module to implement short distance wireless communication with an external device to achieve the electronic payment (parag. 0061 discloses that this watch has a short range for transaction purposes), utilizing a coil of the short distance communication module, coupled to the security element, to transmit short distance wireless communication signals carrying the security information and associated information required by the electronic payment (fig.1D, item 71 is an antenna inform of a coil which is coupled to memory 76), and utilizing a controller to enable or disable transmission of the short distance wireless communication signals of the coil in response to a predetermined user operation to switch on or off the electronic payment (fig.3, item 318).  
Hanson does not explicitly disclose a security element, configured to preserve security information required in implementing the electronic payment; 
LEE discloses a method of payment which can be by smartwatch as in parag.0046 with a security element configured to preserve security information required in implementing the electronic payment (fig.7, item 707 and  parag. 0091).
.


Claims 4, 5, 10, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (Pub. No.: US 2015/0294303A1), LEE (Pub. No.: US 2016/0132881A1) as applied to claim 1 above and further in view of Park (Pub. No.: US 2016/0299679A1).
With respect to claims 4, 19:
The rejection of claim 1 is incorporated; Hanson and LEE do not explicitly disclose wherein an opening exposes at a side of the housing, and the time indicating device comprises: a touch display, covering the exposed opening on the housing but allowing transmission of the electromagnetic signals, the touch display having a function of providing the time information, the receiving room defined between the housing and the touch display.
 	Park discloses the above limitations with a touch screen (parag. 0008). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Park into the teaching of Hanson in view of LEE for effective usage.
With respect to claim 5:
Hanson discloses the wristwatch according to claim 1, further comprising: a transparent conductive film, disposed at a position capable of receiving a user operation and correspondingly generating a detecting signal in response to the user operation, the transparent conductive film comprising a plurality of conductive wires that are interlaced with each other to construct a plurality of conductive units, the detecting signal corresponding to an integral effect of electrical signal changes of all of the conductive units, wherein the controller is coupled to the transparent conductive film and is configured to 31receive the detecting signal transmitted from the transparent conductive film and based on the detecting signal, switch on or off the electronic payment executed by the short distance communication module (fig.1D, item 70 is an antenna with transparent film on top for transmitting signal and coupled to controller 74).
With respect to claim 10:
Hanson discloses the wristwatch according to claim 1, wherein the controller controls a period that the short distance communication module is switched on, and automatically switches off the short distance communication module at the end of the period (parag. 0070).
With respect to claim 13:
LEE discloses the wristwatch according to claim 1, wherein the short distance communication module comprises a selector and two or more than two security elements, the selector is disposed between the security elements and the coil and is configured to enable one of the security elements and disable all the others of the 
With respect to claim 14:
LEE discloses the wristwatch according to claim 13, wherein the selector is configured to establish a path of connection between the coil and one of the security elements and disconnect paths of connection between the coil and all the others of the security elements to enable the one of the security elements and disable all the others of the security elements (parag. 0131-0135).
With respect to claim 15:
Hanson discloses the wristwatch according to claim 14, further comprising: a transparent conductive film, divided into a plurality of areas that are electrically disconnected from each other, each of the areas comprising a plurality of conductive wires that are interlaced with each other to construct a plurality of conductive units; and a touch detector, coupled to the selector and electrically connected to each of the areas of the transparent conductive film, configured to detect an integral effect of electrical signal changes of all of the conductive units in each of the areas to output a detecting signal, wherein the selector receives the detecting signal transmitted from the touch detector to enable one of the security elements (fig.1D, item 79 is an antenna with conductive film  divided into plurality of areas and applies to the above limitations).
With respect to claims 20:
Hanson discloses the method further comprising propagating the short distance wireless communication signals between the short distance communication module and .

Allowable Subject Matter
6.	Claims 6-9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649